Citation Nr: 1031251	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  03-17 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for headaches.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and Son


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 
1953.

This matter was last before the Board of Veterans' Appeals 
(Board) in March 2009, on appeal of an October 2002 rating 
decision of the Louisville, Kentucky regional office (RO) of the 
Department of Veterans Affairs (VA).  The Board denied the 
Veteran's claim.

The Veteran appealed the Board's 2009 decision to the United 
States Court of Appeals for Veterans Claims (Court).  The Veteran 
and VA filed a Joint Motion for Remand with the Court.  In a 
December 2009 Order, the Court remanded the claim to the Board 
for compliance with the instructions in the Joint Motion for 
Remand.

In December 2004, the Veteran, accompanied by his (former) 
authorized representative, appeared at a hearing held before the 
below-signed Veterans Law Judge in Huntington, West Virginia.  A 
transcript of that hearing has been associated with the claims 
file.

The appeal is REMANDED to the RO.  VA will notify the Veteran if 
further action is required.


REMAND

As noted above, this matter was remanded to the Board by a 
December 2009 Joint Motion for Remand.  The Joint Motion for 
Remand directed that the Board ensure compliance with VA's duty 
to assist and provide an adequate explanation of the reasons or 
bases for its decision.  The Joint Motion for Remand further 
identified multiple inconsistencies in the most recent, November 
2008, VA examination and stated that the parties had agreed that 
the Board should order the RO to provide a new examination that 
evaluates whether the Veteran's disability presents symptoms 
justifying a 50 percent rating under Diagnostic Code 8100.

The Board observes that the 2008 VA examination report contained 
the following inconsistent statements: headaches occur almost 
daily and are occasionally prostrating; the frequency of the 
headaches is weekly and they are not prostrating; the more severe 
headaches are prostrating.  These statements conflict with each 
other as well as with testimony from the Veteran and his son that 
the headaches are constant.

Due to the identified inconsistencies, the Board has determined 
that the Veteran must be afforded another VA examination, in 
compliance with the instructions of the 2009 Joint Motion for 
Remand.  The U.S. Court of Appeals for Veterans Claims (Court) 
has held that a medical examination report must contain not only 
clear conclusions with supporting data, but a reasoned medical 
explanation connecting the two.  Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  As the 2009 VA examination report 
contains inconsistent statements and does not reveal whether or 
not the examiner acknowledged the Veteran's report of constant 
headache pain (see Dalton v. Nicholson, 21 Vet. App. 23 (2007)), 
the Board finds it inadequate for rating purposes.

If the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes. 38 
C.F.R. § 4.2.  Further, where the remand orders of the Board or 
the Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. The RO must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to include, but not limited 
to, any additional VA, or non-VA, 
treatment.  The Veteran should be provided 
with the necessary authorizations for the 
release of any private treatment records 
not currently on file.  The RO/AMC must 
then obtain these records and associate 
them with the claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it must 
inform him and provide him an opportunity 
to submit copies of the outstanding medical 
records.

2.  The RO must then schedule the Veteran 
for a VA examination at an appropriate 
location to determine the current severity 
of his headache disability.  The following 
considerations will govern the examination:

a.	The entire claims folder and a copy 
of this remand must be made available 
to the examiner in conjunction with the 
examination.  The examination report 
must reflect review of pertinent 
material in the claims folder.

b.	After reviewing the claims file and 
examining the Veteran, the examiner 
must provide current findings as to the 
severity of the service-connected 
headache disability.  In all 
conclusions, the examiner must identify 
and explain the medical basis or bases, 
with identification of pertinent 
evidence of record.  The examiner must 
state the frequency and disabling 
effect of any headaches as well as the 
frequency of any prostrating attacks 
and the Veteran's level of functioning 
during any headaches.  If the examiner 
is unable to render an opinion without 
resort to speculation, he or she should 
explain why and so state. 

Any necessary tests or studies must 
be conducted, and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis.  

3.  After the above has been completed, the 
RO must review the claims file and ensure 
that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If any report does not include 
adequate responses to the specific opinions 
requested, it must be returned to the 
providing physician for corrective action.

4.  Thereafter, the RO must consider all of 
the evidence of record and readjudicate the 
Veteran's claim for an increased evaluation.  
The RO must consider the propriety of a 
"staged" rating based on any changes in 
the degree of severity of the Veteran's 
service-connected disability.  The Veteran 
and his representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, if indicated, the 
case should be returned to the Board for 
appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any examination and to cooperate in the development of 
the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).   In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.   It should also 
be indicated whether any sent notice was returned as 
undeliverable.

The RO and the Veteran are advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


